Title: Thomas Jefferson to George Hay, 16 July 1812
From: Jefferson, Thomas
To: Hay, George


          Dear Sir Monticello July 16. 12. 
          This Postscript to my letter of the 13th is occasioned by my discovering, on turning to Pleasant’s Collection of acts, vol. 2. for another purpose, that an act of assembly of Dec. 13. 1796. made void all entries unless surveyed before Nov. 1. 1798. see page (29) chap. 41. there are subsequent acts in favor of locations under land-warrants, but I do not find in that collection, any subsequent law protecting entries of the old form. if this be the case, Scott’s entry of 1789. is made void. you will decide whether it be so? and if it be, whether it must be pleaded, or will be noticed by the court without pleading. there is a great deal of matter, good & bad, on this subject in Hall’s Amer. Law Journal Series 2d No 1. in the case of Vincent v Conrad, first case in the book, from Tenessee. I renew my friendly salutations & assurances
          
            Th:
            Jefferson
        